DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, US 2010/0260376 in view of Tsukuda, US 2009/0268024 A1.
Regarding claim 1, Cobb discloses a method of configuring profiles for a camera (Fig. 1: 105), comprising:
receiving, at a processor, video from the camera (¶ 0030-0031);
classifying, at the processor, a first scene of a first video stream (¶ 0030-0032);
determining, at the processor, a first metadata for the first scene (¶ 0031-0033, 0036-0039, 0051-0056);
selecting, at the processor, a first profile for the camera based on the first metadata (¶ 0051-0056), wherein the first profile comprises one or more configuration parameters, wherein values of each of the one or more configuration parameters of the first profile are based on the first metadata (¶ 0051-0056).
Cobb fails to teach configuring, at the processor, the camera with the first profile.
However, Tsukuda discloses the concept of determining metadata for a particular camera (2 in fig. 1 ) and applying at a processor (3 in fig. 1), profiles for the added camera to control it (¶ 0052-0054, 0055-0057 and 0060).
Thus, after considering the teaching of Tsukuda, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the preset application to configure at the processor, the camera with the first profile.  The motivation to do so would have been to allow adding new cameras to a surveillance system as suggested in Tsukuda (¶ 0012-0015).

Regarding claim 2, the combined teaching of Cobb in view of Tsukuda further teaches that receiving video from the camera comprises: receiving a first video stream including a first scene (Cobb, ¶ 0030-0031); and receiving a second video stream including a second scene (¶ 0030-0031; Cobb further teaches receiving video from multiple cameras (¶ 0034)).

Regarding claim 5, the combined teaching of Cobb in view of Tsukuda further teaches that the parameters comprise one or more of at least: exposure; frame rate; bit rate; wide dynamic range (WDR); color profile; resolution; group of pictures (GOP) structure; rotation speed; and rotation range (resolution and color characteristics (Tsukuda, ¶ 0086), framerate (Tsukuda, ¶ 0044).

Regarding claim 6, the combined teaching of Cobb in view of Tsukuda further teaches that selecting the first profile comprises: selecting the first profile from a plurality of profiles stored in a configuration profiles database (Tsukuda, ¶ 0052-0056).

Regarding claim 11, Cobb discloses an apparatus for configuring profiles for a camera (Fig. 1: 105), comprising:
a memory (Fig. 1: 125,130); and
a processor (Fig. 1: 120) in communication with the camera and the memory (¶ 0030-0031) and the processor configured to:
receive video from the camera (¶ 0030-0031);
classify a first scene of a first video stream (¶ 0030-0032);
determine a first metadata for the first scene (¶ 0031-0033, 0036-0039, 0051-0056);
select a first profile for the camera based on the first metadata (¶ 0051-0056), wherein the first profile comprises one or more configuration parameters, wherein values of each of the one or more configuration parameters of the first profile are based on the first metadata (¶ 0051-0056).
Cobb fails to teach configuring the camera with the first profile.
However, Tsukuda discloses the concept of determining metadata for a particular camera (2 in fig. 1 ) and applying at a processor (3 in fig. 1), profiles for the added camera to control it (¶ 0052-0054, 0055-0057 and 0060).
Thus, after considering the teaching of Tsukuda, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the preset application to configure the camera with the first profile.  The motivation to do so would have been to allow adding new cameras to a surveillance system as suggested in Tsukuda (¶ 0012-0015).

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 14, the combined teaching of Cobb in view of Tsukuda further teaches that the processor configured to classify the second scene of the video comprises the processor configured to: classify the second scene after a predetermined interval of classifying the first scene (Note in Cobb, that the system analyzes different scenes at different times to determine changes over time in a specific period of time (¶ 0026, 0064)).

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 21, claim 21 is directed to a computer-readable medium storing instructions for configuring profiles for a camera, executable by a processor to perform the operations as those discussed in the method of claim 1 and the apparatus of claim 11.  Therefore, limitations of claim 21 have been discussed and analyzed in the rejection of claims 1 and 12.  Furthermore, Cobb discloses a computer-readable medium storing the instructions to perform the functions of the invention (¶ 0010 and 0028-0030).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, US 2010/0260376 in view of Tsukuda, US 2009/0268024 A1 and further in view of Marman, US 2012/0062732 A1.
Regarding claim 10, although Cobb in view of Tsukuda fails to teach configuring, at the processor, a custom user profile instead of the first profile in response to receiving a user interrupt, Marman discloses the concept of configuring a camera profile based on user input of rules created for a specific scene being captured as well as manually intervening the system to control the camera (¶ 0034, 0041-0042, 0044 and 0083).  Thus, after considering the teaching of Marman, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to configure, at the processor, a custom user profile instead of the first profile in response to receiving a user interrupt.  The motivation to do so would have been to allow control of the camera to capture specifics aspects of the scene as suggested in Marman (¶ 0044).

Allowable Subject Matter
Claims 3, 4, 7-9, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 9, 2022